Case 2:20-cv-01121-CRE Document6 Filed 07/31/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

YILI TSENG, ) CIVIL DIVISION
Plaintiff, ) Case No. 2:20-cv-1121
)
V. )
FILED
MADISON HARRIS, DOE 1, DOE 2, DOE 3, _ +)
DOE 4, DOE 5, DOE 6, DOE 7, DOE 8, DOE 9, _) JUL 3 1 2020
DOE 10, DOE 11, DOE 12, DOE 13, DOE 14, +?) CLERK U.S
K U.S. D
and DOE 15, ) WEST. Dist. OF PENA COURT
) LVANIA
Defendants, )

MOTION FOR ORDER TO REVEAL DEFEDANTS’ IDENTITIES

1. Defendants, Madison Harris (“Harris”), Doe 1, Doe 2, Doe 3, Doe 4, Doe 5, Doe
6, Doe 7, Doe 8, Doe 9, Doe 10, Doe 11, Doe 12, Doe 13, and Doe 14, filed the defamatory joint
complaint against Plaintiff with Michael Zieg (“Zieg”), then interim Dean of College of Health,
Engineering, and Science (“CHES”), Slippery Rock University of Pennsylvania (““SRU”). Zieg
officially notified Jerry Chmielewski (“Chmielewski”), then Interim Provost, SRU, Holly
McCoy (“McCoy”), Assistant Vice President Diversity and Compliance, SRU, and Lynne Motyl,
Chief Human Resources Officer, SRU, of the joint complaint. Nonetheless, Zieg held the names
of all defendants from Plaintiff by sharing a copy of the redacted complaint (Exhibit 1). Plaintiff
could only identify Harris through her threat in the past. Hence, Plaintiff moves this Court to
grant an order to request SRU to provide Plaintiff an un-modified copy of the complaint and
provide the home address of all Defendants listed in the joint complaint.

2. On or about November 15, 2019, Harris filed a complaint of gender

discrimination on Assignment 1 with McCoy of the Office of Diversity and Equal Opportunities
Case 2:20-cv-01121-CRE Document6 Filed 07/31/20 Page 2 of 4

(“ODEO”), SRU against Plaintiff. McCoy officially notified Chmielewski, Zieg, and Motyl of
the complaint. After investigation, ODEO found no violation of discrimination policy and closed
the discrimination complaint on May 6, 2020 (Exhibit 2). The discrimination charge is false and
defamatory. In the intake form, Harris indicated that there was a witness (Question 7, Exhibit 3).
However, the name of the witness was redacted. Since the witness is a conspirator of defamation,
Plaintiff moves this Court to grant an order to request SRU to release the name of the witness to
Plaintiff.

3. On or about March 31, 2020, after SRU ordered to change all its face-to face
courses to online courses because of COVID-19, Doe 15 sent an e-mail to William Behr,
President of SRU, to show his concern about the change (Exhibit 4). In his e-mail, Doe 15
mentioned that two other faculty members took the same teaching methods adopted by Plaintiff
for online courses. But Doe 15 singled out Plaintiff by pointing out his name and claimed “I feel
like the quality of the teaching presented is seriously declining with no recourse.” without
providing any tangible evidence. This e-mail was forwarded to Zieg. In turn, Zieg cut and pasted
body of the e-mail in his e-mail to notify Plaintiff while carbon-copying Sam Thangiah,
Chairman of Computer Science Department, SRU and direct supervisor of Plaintiff. Doe 15’s
action is defamatory. Plaintiff moves this Court to grant an order to request SRU to reveal the

name and home address of Doe 15 to Plaintiff.

Dated: July 29, 2020

Respectfully submitted,

Nat

 
Case 2:20-cv-01121-CRE Document6 Filed 07/31/20 Page 3 of 4

YILI TSENG, Ph.D.

156 Lexington Drive

Cranberry Township, PA 16066-3728
Cell: 336-918-1689

E-mail: ytseng168@yahoo.com

Pro Se ,
Case 2:20-cv-01121-CRE Document6 Filed 07/31/20 Page 4 of 4

CERTIFICATE OF SERVICE
I, the undersigned, hereby certify that on this 29th day of July, 2020, I have served the
foregoing MOTION FOR ORDER TO REVEAL DEFEDANTS’ IDENTITIES by USPS 1*
class mail on the following:

Madison Harris
1479 State Route 168
Georgetown, PA 15043

ke ee

YILI TSENG, Ph.D.

156 Lexington Drive

Cranberry Township, PA 16066-3728
Cell: 336-918-1689

E-mail: ytseng168@yahoo.com

Pro Se
